t c no united_states tax_court ina f knight petitioner v commissioner of internal revenue respondent herbert d knight petitioner v commissioner of internal revenue respondent docket nos filed date on date ps established a_trust of which p-h was trustee the management_trust a family limited_partnership the partnership of which the management_trust was the general_partner and trusts for the benefit of each of ps' two adult children the children’s trusts ps transferred three parcels of real_property used by ps and their children and some financial_assets to the partnership each p transferred a 3-percent interest in the partnership to each of their children’s trusts the parties stipulated that the steps to create the partnership satisfied all requirements under texas ' these cases were consolidated for trial briefing and opinion -- - law and that the partnership has been a limited_partnership under texas law since it was created held we recognize the partnership for federal gift_tax purposes held further the value of each of ps’ gifts to their children’s trusts in was dollar_figure ie percent of the value of the real_property and financial_assets ps transferred to the partnership reduced by minority and lack of marketability discounts totaling percent held further sec_2704 i r c does not apply to this transaction see 113_tc_449 william r cousins iii robyn a frohlin todd allen kraft robert m bolton robert don collier and john ef banks jr for petitioners deborah h delgado gerald brantley and james g macdonald for respondent colvin judge in separate notices of deficiency sent to each petitioner respondent determined that each petitioner has a gift_tax deficiency of dollar_figure for petitioners formed a family limited_partnership called the herbert d knight limited_partnership the partnership and gave interests in it to trusts they established for their children after concessions the issues for decision are whether as respondent contends the partnership is disregarded for federal gift_tax purposes we hold that it is not - - whether as petitioners contend the fair_market_value of petitioners’ gifts is the value of the assets in the partnership reduced by portfolio minority interest and lack of marketability discounts totaling percent we hold that discounts totaling percent apply whether the fair_market_value of each of petitioners’ gifts to each children’s trust on date is dollar_figure as petitioners contend dollar_figure as respondent contends or some other amount we hold that it is dollar_figure whether sec_2704 applies we hold that it does not unless otherwise indicated section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure references to petitioner are to herbert d knight references to mrs knight are to petitioner ina f knight findings_of_fact some of the facts have been stipulated and are so found a petitioner sec_1 petitioners’ family petitioners were married and lived in san antonio texas when they filed their petitions and at the time of trial they have two adult children mary faye knight mary knight and douglas dale knight douglas knight petitioners’ children were - not married and petitioners had no grandchildren at the time of trial petitioner worked for luby's cafeterias for years and retired at age on date as a senior vice president in douglas knight wa sec_40 and mary knight wa sec_33 by date petitioners owned assets worth about dollar_figure million most of which was luby's cafeterias stock petitioners were both in excellent health at the time of trial petitioners’ real_property in petitioner’s great-grandfather bought a 290-acre ranch the ranch in freestone county texas about acres of which 1s pasture knight family members are buried in a cemetery on the ranch petitioner was raised on the ranch by parts of the ranch were owned by several members of petitioner’s family in petitioner began to buy parts of the ranch for sentimental reasons petitioner generally ha sec_55 to cattle on the ranch the ranch has never been profitable while petitioner owned it petitioners bought their family residence pincite dilbeck in dallas texas on date petitioners moved to san antonio in douglas knight lived pincite dilbeck rent-free from to the date of trial petitioners bought a residence pincite7 chancey in addison texas on date mary knight has lived there rent-free from to the date of trial except from date to date - - petitioner managed the ranch and the houses before date petitioner paid the real_estate_taxes and insurance on those properties before date b the partnership initial discussions robert gilliam gilliam a certified_public_accountant met petitioner in the 1970's while gilliam was auditing luby’s cafeterias petitioners became gilliam’s tax clients in or gilliam and petitioner discussed estate_planning in and gilliam knew that petitioners had about dollar_figure million in assets gilliam and petitioner discussed the fact that if petitioners did no estate_planning federal transfer_taxes would egual to percent of their estate gilliam and petitioner discussed the tax benefits of estate_planning gilliam told petitioners that they could claim discounts for transferred limited_partnership interests if supported by a professional appraisal gilliam believed that petitioners could form a_trust to help protect their assets from creditors and that a limited_partnership would add another layer of protection for those assets petitioner sought estate_planning advice from john banks jr banks in or banks had been petitioners’ attorney since petitioners met with gilliam or banks -- - several times in november and date late in gilliam and banks devised and helped to implement an estate plan for petitioners using a family limited_partnership and related trusts implementing the plan on date petitioner opened an investment account at broadway national bank in the name of petitioners’ family limited_partnership the herbert d knight limited_partnership created on date as described below and transferred treasury notes to it on date petitioners opened a checking account for their partnership at broadway national bank and transferred dollar_figure to it from their personal account on date petitioners transferred dollar_figure worth of a usaa municipal_bond fund from their personal investment account to the partnership on date the following occurred a petitioners signed documents which created the partnership consisting of units of ownership the steps followed in the creation of the partnership satisfied all requirements under texas law to create a limited_partnership b petitioners conveyed the ranch and the real_property pincite dilbeck and chancey to the partnership cc petitioners created the knight management_trust management_trust the steps followed in the creation of the management_trust satisfied all requirements under texas law to create a_trust the management_trust was the partnership’s general_partner d petitioners each transferred a one-half unit of the partnership to the management_trust that unit is the only asset held by the management_trust petitioners each owned a percent interest in the partnership as limited partners e petitioners created trusts for mary knight and douglas knight the children’s trusts the documents petitioners executed were sufficient under texas law to create the children’s trusts douglas knight and mary knight were each the beneficiary and trustee of the children’s trust bearing their name f petitioners each signed codicils to their wills in which they changed the bequests to their children to bequests to the children’s trusts g petitioners each transferred a 3-percent interest in the partnership to each of the children’s trusts after those transfers petitioners each retained a 9-percent interest in the partnership as limited partners the partnership_agreement the partnership has been a limited_partnership under texas law since it was created article of the partnership_agreement prohibits any partner from withdrawing from the partnership or demanding the return of any of his or her capital_contribution or --- - the balance in that partner’s capital_account article provides that the partnership will continue for years unless all partners consent to a dissolution under the partnership_agreement petitioner as trustee of the management_trust could sell any asset or part of any asset at any time the fair market values before any discounts of partnership assets on date were as follows freestone county ranch with mineral rights dollar_figure residential property dilbeck residential property chancey big_number usaa municipal_bond fund big_number dreyfus municipal_bond fund big_number treasury notes big_number insurance policies big_number cash total big_number petitioners transferred the bond funds and treasury notes to brokerage accounts in the name of the partnership the partnership had no liabilities and no assets other than those listed above all of these assets were petitioners’ community_property before being transferred to the partnership cc operation of the management_trust and partnership operation of the management_trust petitioner has been the only trustee of the management_trust petitioner decides which assets to buy and sell pays all partnership expenses handles and keeps records of all partnership transactions and explains the transactions to the partnership's accountants the management_trust has never had a --- - checking account the partnership paid the management_trust expenses such as preparation of the trust tax returns operation of the partnership petitioner signed all of the checks drawn on the partnership checking account the partnership kept no records prepared no annual reports and had no employees the children and their trusts did not participate in managing the partnership the partners or their representatives have not exchanged any correspondence meeting notes or e-mail about the partnership’s operations the partners never met and never discussed conducting any business activity all assets and know-how came from petitioners the partnership has never borrowed or lent money and never conducted any business activity it has not bought otherwise acquired or sold any notes or obligations of any entity other than government-backed securities the partnership did not prepare annual financial statements or reports partnership assets petitioner did not trade the partnership’s bond funds he reinvested the partnership’s treasury notes when they matured he managed these investments the same way before and after he transferred them to the trust the partnership did not rent real_property to third parties a substantial portion of the partnership assets the two houses and the ranch was used for personal purposes before and after petitioners formed the partnership petitioners’ children did not sign a lease or pay rent to the partnership in exchange for living pincite dilbeck and chancey petitioners’ children paid the utilities while they lived pincite dilbeck and chancey the partnership paid the utilities pincite7 chancey while mary knight was absent from date to date petitioners paid real_property_taxes for for the ranch dilbeck and chancey and the partnership paid them thereafter petitioners paid property insurance premiums for for dilbeck and chancey and the partnership paid them thereafter the expenses of dilbeck and chancey were more than percent of the partnership’s annual expenses petitioner continued to operate the ranch after he contributed it to the partnership he paid no rent to the partnership until date after the petitions in these cases were filed the parties stipulated that in date petitioner entered into an oral pasture lease on the ranch between himself as an individual and himself as trustee on date petitioner paid dollar_figure to the partnership as rent under the oral pasture lease d federal tax returns petitioners filed federal gift and generation-skipping_transfer_tax returns for both petitioners reported that they had given a 3-percent interest in the partnership to each of the children’s trusts the partnership filed forms u s partnership return of income for and the management_trust and each of the children’s trusts filed form sec_1041 u s income_tax return for estates and trusts for and opinion a contentions of the parties the parties agree that the starting point for valuing petitioners’ gifts to their children’s trusts is the fair_market_value of the assets petitioners transferred to the partnership ie dollar_figure but they disagree about which discounts apply respondent contends that petitioners’ family limited_partnership should be disregarded for gift_tax valuation purposes thus respondent contends that the fair_market_value of each of the gifts is dollar_figure ie percent of the fair_market_value of the real_property and financial_assets given by petitioners discounted for selling_expenses and built-in capital_gains -- petitioners contend that the partnership must be recognized for federal gift_tax purposes and that portfolio minority and lack of marketability discounts totaling percent apply reducing the value of each of the gifts to dollar_figure alternatively petitioners contend that if we do not recognize the partnership for federal gift_tax purposes the value of each of the four gifts is between dollar_figure and dollar_figure after application of fractional interest and transactional costs discounts b whether to disregard the partnership for gift_tax purposes respondent contends that the partnership lacks economic_substance and fails to qualify as a partnership under federal_law see eg 337_us_733 327_us_280 873_f2d_879 5th cir affg tcmemo_1988_72 petitioners contend that their rights and legal relationships and those of their children changed significantly when petitioners formed the partnership petitioners contend that respondent bears the burden of proving that the partnership should be disregarded for lack of economic_substance we need not decide petitioners’ contention because our findings and analysis on that issue do not depend on which party bears the burden_of_proof respondent does not contend that we should apply an indirect gift analysis see 682_f2d_1220 5th cir shepherd v commissioner t c sec_25_2511-1 gift_tax regs thus we do not consider that analysis here transferred assets to it and transferred interests in the partnership to their children’s trusts and that we must recognize the partnership for federal gift_tax valuation purposes we agree with petitioners state law determines the nature of property rights and federal_law determines the appropriate tax treatment of those rights see 472_us_713 461_us_677 aguilino v united_states 363_us_509 the parties stipulated that the steps followed in the creation of the partnership satisfied all requirements under texas law and that the partnership has been a limited_partnership under texas law since it was created thus the transferred interests are interests in a partnership under texas law petitioners have burdened the partnership with restrictions that apparently are valid and enforceable under texas law the amount of tax for federal estate and gift_tax purposes is based on the fair_market_value of the property transferred see sec_2502 sec_2503 the fair_market_value of property is the price at which such property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts see sec_20_2031-1 estate_tax regs sec_25_2512-1 gift_tax regs we apply the willing buyer willing seller test to value the interests in the partnership that petitioners transferred under texas law we do not disregard the partnership because we have no reason to conclude from this record that a hypothetical buyer or seller would disregard it respondent relies on several income_tax economic_substance cases see eg 435_us_561 364_us_361 201_f3d_505 d c cir affg tcmemo_1998_305 157_f3d_231 3d cir affg in part and revg in part tcmemo_1997_115 merryman v commissioner supra 113_tc_254 we disagree that those cases reguire that we disregard the partnership here because the issue here is what is the value_of_the_gift see sec_2501 sec_2503 sec l b estate_tax regs sec_25_2512-1 gift_tax regs respondent points out that in several transfer_tax cases we and other courts have valued a transfer based on its substance instead of its form see eg 945_f2d_359 10th cir 493_f2d_1225 4th cir estate of murphy v commissioner tcmemo_1990_472 42_fsupp2d_700 w d tex our holding is in accord with those cases because we believe the form of the transaction here the creation -- - of the partnership would be taken into account by a willing buyer thus the substance and form of the transaction are not at odds for gift_tax valuation purposes respondent agrees that petitioners created and operated a partnership as regquired under texas law and gave interests in that partnership to their children’s trusts those rights are apparently enforceable under texas law cc whether the value of petitioners’ four gifts is limited to dollar_figure bach the transfer document through which petitioners made the gifts at issue states that each petitioner transferred to each of their children’s trusts the number of limited_partnership units which equals dollar_figure in value petitioners contend that this bars respondent from asserting that the value of each partnership_interest exceeds dollar_figure respondent contends that the transfer document makes a formula gift that is void as against public policy respondent relies on 142_f2d_824 4th cir and 87_tc_78 in procter the transfer document provided that if a court decided the transfer document identifies petitioners as transferors and states transferor irrevocably transfers and assigns to each transferee above identified as a gift that number of limited_partnership units in herbert d knight limited_partnership which is equal in value on the effective date of this transfer to dollar_figure -- - a value that would cause a part of the transfer to be taxable that part of the transfer would revert to the donor the u s court_of_appeals for the fourth circuit described this provision as a condition_subsequent and held that it was void as against public policy see commissioner v procter supra pincite we need not decide whether procter and ward control here because we disregard the stated dollar_figure gift value for other reasons first petitioners reported on their gift_tax returns that they each gave two 3-percent interests in the partnership contrary to the transfer document they did not report that they had given partnership interests worth dollar_figure we believe this shows their disregard for the transfer document and that they intended to give 3-percent interests in the partnership second even though petitioners contend that respondent is limited to the dollar_figure amount ie that the gifts were for dollar_figure and thus cannot be worth more than dollar_figure petitioners contend that the gifts are each worth less than dollar_figure in fact petitioners offered expert testimony to show that each gift was worth only dollar_figure we find petitioners’ contentions to be at best inconsistent we treat petitioners’ contention and offer gifts of 3-percent partnership interests are at odds with the appraisal which valued a 22222-percent interest at the dollar_figure amount specified in the transfer document petitioners do not explain this discrepancy between the transfer document and their returns of evidence that the gifts were worth less than dollar_figure as opening the door to our consideration of respondent’s argument that the gifts were worth more than dollar_figure d petitioners’ contention that a portfolio discount and minority and lack of marketability discounts totaling percent apply petitioners’ expert robert k conklin conklin estimated that if we recognize the partnership for federal tax purposes a 10-percent portfolio discount and discounts of percent for minority interest and percent for lack of marketability apply for an aggregate discount of percent portfolio discount conklin concluded that a 10-percent portfolio discount applies based on the assumption that it is unlikely that a buyer could be found who would want to buy all of the knight family partnership’s assets he provided no evidence to support that assumption see rule f 88_tc_386 affd 868_f2d_851 6th cir compaq computer corp v commissioner tcmemo_1999_220 to estimate the amount of the portfolio discount conklin relied on a report stating that conglomerate public companies tend to sell at a discount of about to percent from their respondent’s expert francis x burns testified about the fair value but not the fair_market_value of the partnership interests at issue in these cases we have not considered his testimony in deciding the fair_market_value of the gifts -- - breakup value however the knight family_partnership is not a conglomerate public company conklin cites shannon pratt’s definition of a portfolio discount’ in estimating the portfolio discount to apply to the assets of the partnership a portfolio discount applies toa company that owns two or more operations or assets the combination of which would not be particularly attractive to a buyer see 72_tc_1062 the partnership held real_estate and marketable_securities conklin gave no convincing reason why the partnership’s mix of assets would be unattractive to a buyer we apply no portfolio discount to the assets of the partnership lack of control and marketability discounts conklin concluded that a lack of control discount applies he speculated that because the partnership invested a large part pratt et al valuing a business the analysis and appraisal of closely held companies 3d ed the concept of a ‘portfolio’ discount is a discount for a company that owns anywhere from two to several dissimilar operations and or assets that do not necessarily fit well together many private companies have accumulated such a package of disparate operations and or assets over the years the combination of which probably would not be particularly attractive toa buyer seeking a position in any one of the industries necessitating a discount to sell the entire company as a package research indicates that conglomerate public companies tend to sell at a discount of about to percent from their breakup value although the relationship is not consistent from company to company or necessarily over time - - of its assets in bonds and investors in the bond fund could not influence investment policy the partnership could be similar to a closed-end bond fund he estimated that a lack of control discount of percent applies by evaluating the difference between the trading value and the net asset values on date of publicly traded closed-end bond funds the funds that conklin chose are not comparable to the knight family_partnership ’ we find unconvincing his use of data from noncomparable entities to increase the discount however on a publicly traded closed-end bond fund owns a fixed number of bonds the net asset value of those bonds held by a closed-end fund is published the value of an interest ina closed-end fund may trade at a premium ie above the net asset value per share or at a discount e below the net asset value per share only the nuveen municipal value fund had assets that were comparable to the partnership no hard and fast rule dictates the number of comparables required but courts have rejected use of one comparable see 92_tc_312 estate of rodgers v commissioner tcmemo_1999_ klukwan inc v commissioner tcmemo_1994_402 crowley v commissioner tcmemo_1990_636 affd on other grounds 962_f2d_1077 lst cir higgins v commissioner tcmemo_1990_103 dennis v united_states aftr 2d ustc par big_number e d va unless it is compelling see also 95_tc_156 64_tc_889 clark v commissioner tcmemo_1978_402 the comparability is not compelling here first the value of the partnership’s interest in the two bond funds was about dollar_figure million the value of the assets in the nuveen municipal value fund was nearly dollar_figure billion second percent of the partnership assets were invested in two tax-exempt municipal_bond funds the nuveen municipal value fund held no real_property - - this record we believe some discount is appropriate based on an analogy to a closed-end fund conklin cited seven studies of sales of restricted stocks from to to support his estimate that a 30-percent discount for lack of marketability applies he used a table summarizing initial public offerings of common_stock from to however he did not show that the companies in the studies or the table were comparable to the partnership or explain how he used this data to estimate the discount for lack of marketability see 337_f2d_432 7th cir affg tcmemo_1963_244 rose v commissioner supra 84_tc_722 he also listed seven reasons why a discount for lack of marketability applies but he did not explain how those reasons affect the amount of the discount for lack of marketability conklin’s factual assumptions conklin listed purported business reasons for which he said the partnership was formed petitioners claimed to have had only of those reasons conklin also said the petitioners’ five reasons are a centralize control of family investments b avoid fragmentation of interests c consolidate family interests into one entity and protect the children’s assets d from creditors and e in the event of a divorce the reasons conklin gave but petitioners did not are a obtain better rates of return b reduce administrative costs c provide for competent management in case of death or continued --- - compensation and reimbursement paid to the general_partner reduce the income available to limited partners or assignees his statement is inapplicable because the general_partner received no compensation and incurred no expenses we have rejected expert opinion based on conclusions which are unexplained or contrary to the evidence see rose v commissioner supra compag computer corp v commissioner supra an expert fails to assist the trier of fact if he or she assumes the position of advocate see 94_tc_570 92_tc_101 conklin’s erroneous factual assumptions cast doubt on his objectivity conclusion the parties stipulated that the net asset value of the partnership was dollar_figure on date each petitioner gave each trust a 3-percent interest in the partnership percent of dollar_figure is dollar_figure 1’ continued disability d avoid cumbersome and expensive guardianships e avoid or minimize probate delay and expenses f minimize franchise tax_liability g provide business flexibility because the agreement can be amended h eliminate ancillary probate proceedings provide a convenient mechanism for making annual gifts j provide a vehicle to educate descendants about family assets to increase their value k provide a mechanism to resolve family disputes avoid adverse tax consequences that may occur by dissolving a corporation m provide better income_tax treatment than would apply to a corporation or trust and n provide more flexibility in making investments than a_trust because of the fiduciary standard - we conclude that conklin was acting as an advocate and that his testimony was not objective however despite the flaws in petitioners’ expert’s testimony we believe that some discount is proper in part to take into account material in the record relating to closed-end bond funds we hold that the fair_market_value of an interest in the knight family_partnership is the pro_rata net asset value of the partnership less a discount totaling percent for minority interest and lack of marketability thus on date each petitioner made taxable_gifts of dollar_figure percent of dollar_figure reduced by percent be whether sec_2704 applies respondent contends that article the 50-year term or dissolution by agreement of all partners and article the lack of withdrawal rights for limited partners of the partnership_agreement are applicable restrictions under sec_2704 b because sections dollar_figure and dollar_figure of texas revised limited_partnership act trlpa tex rev civ stat ann art 6132a-1 west supp are less restrictive we disagree see 113_tc_449 if a transferor conveys to a family_member an interest in a partnership or a corporation which is subject_to an applicable_restriction and the transferor and transferor's family members control the entity immediately before the transfer the restriction in valuing the interest shall be disregarded see - - sec_2704 an applicable_restriction is a provision that limits the ability of the partnership or corporation to liquidate if the restriction lapses after the transfer or the transferor or any member of the transferor’s family collectively or alone can remove or reduce the restriction after the transfer see sec_2704 sec_25_2704-2 gift_tax regs however a restriction on liquidation is not an applicable_restriction if it is not more restrictive than limitations on liguidation under federal or state law see sec_2704 b in kerr the commissioner contended that the provisions in the partnership_agreement 50-year term or dissolution by agreement of all partners and the lack of withdrawal rights for limited partners were applicable restrictions under sec_2704 because trlpa sections dollar_figure and dollar_figure were less restrictive we rejected those arguments in kerr and noted that under texas law a limited_partner may withdraw from a partnership without requiring the dissolution and liguidation of the partnership see id pincite we concluded that the partnership agreements in kerr were not more restrictive than the limitations that generally would apply to the partnerships under texas law see id pincite similarly we conclude that sec_2704 does not apply here to reflect the foregoing decisions will be entered under rule reviewed by the court chabot cohen parr ruwe whalen halpern chiechi gale and thornton jj agree with this majority opinion laro and marvel jj concur in result only - - foley j concurring in result family limited_partnerships are proliferating as an estate_planning device taxpayers are planning amid great uncertainty and respondent is asserting numerous theories e economic_substance chapter_14 sec_2036 immediate gift upon formation etc in an attempt to address these transactions it is important that we clarify the law in this area with a careful statement of the applicable principles while i agree with the majority that the partnership must be respected i write separately to emphasize two points rt the willing buyer willing seller test is not a relevant consideration in determining whether a partnership is to be respected under state law i disagree with some of the reasoning set forth in the majority opinion specifically the rationale set forth for respecting the partnership is as follows we do not disregard the partnership because we have no reason to conclude from this record that a hypothetical buyer or seller would disregard it x we believe the form of the transaction here the creation of the partnership would be taken into account by a willing buyer thus the substance and form of the transaction are not at odds for gift_tax valuation purposes x majority op pp the knight family limited_partnership is a valid legal entity under texas law even if a hypothetical buyer and seller were to determine that the value of the partnership_interest was - - equal or approximately equal to the value of the corresponding underlying assets ’ that would not be legal justification for applying the economic_substance_doctrine and disregarding the partnership whether the form of the transaction here the creation of the partnership would be taken into account by a willing buyer is not a relevant consideration in determining whether the entity must be respected for transfer_tax purposes our assessment of the property rights transferred is a state law determination not affected by the willing buyer willing seller valuation analysis sec_20_2031-1 estate_tax regs stating that the fair_market_value of property is the price at which the property would change hands between a willing buyer and a willing seller in essence that analysis assists the court in determining the value of partnership_interest after the court establishes whether the entity is recognized under state law the determination of whether or not the partnership should be respected is independent of the value of the partnership_interest the logical inference from the majority’s statements however is that a partnership could be disregarded for lack of economic_substance if a hypothetical willing buyer would not respect the partnership form this language may mislead ' the value of the partnership_interest and its corresponding underlying assets will not be equal because virtually any binding legal restriction will make such partnership_interest less than the value of its corresponding underlying assets -- p7 - respondent and encourage him to proffer expert testimony in a fruitless attempt to establish that a partnership should be disregarded because the value of a partnership_interest is equal or approximately equal to the value of the corresponding underlying assets the willing buyer willing seller analysis merely establishes the value of a partnership_interest not whether the economic_substance_doctrine is applicable il the economic_substance_doctrine should not be employed in the transfer_tax regime to disregard entities a fundamental premise of transfer taxation is that state law defines and federal tax law then determines the tax treatment of property rights and interests see 528_us_49 309_us_78 asa result the courts have not employed the economic_substance_doctrine to disregard an entity 1i e one recognized as bona_fide under state law for the purpose of disallowing a purported valuation discount the application of the economic_substance_doctrine in the transfer_tax context generally has been limited to cases where a taxpayer attempts to disguise the transferor or transferees the courts in these cases occasionally mention but do not explicitly incorporate a business_purpose inguiry in their analysis see 945_f2d_359 10th cir applying only substance over form analysis to a gift of stock to disregard - - intermediate transferees 493_f2d_1225 4th cir applying essentially a substance over form analysis to reciprocal_gifts 42_fsupp2d_700 w d tex discussing the lack of business_purpose inherent in gifts and then applying economic_substance analysis to a gift of stock generally the economic_substance_doctrine with its emphasis on business_purpose is not a good fit in a tax regime dealing with typically donative transfers business_purpose will oftentimes be suspect in these transactions because estate_planning usually focuses on tax minimization and involves the transfer of assets to family members if taxpayers however are willing to burden their property with binding legal restrictions that in fact reduce the value of such property we cannot disregard such restrictions to do so would be to disregard economic reality wells c j agrees with this concurring opinion - - beghe j dissenting using the estate depletion approach set forth in my dissenting opinion in shepherd v commissioner t c _s- slip opinion pp as supplemented by my dissenting opinion in estate of strangi v commissioner t c _ slip opinion pp i respectfully suggest that the valuation focus in this case should have been on the assets transferred by the donors rather than on the partnership interests received by the donees i would have valued the gifts pincite percent of the values of the assets transferred to the partnership by mr and mrs knight reducing the values so arrived at by the values of the partnership interests mr and mrs knight received and retained
